Citation Nr: 1619443	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-22 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to May 1986.  He died in January 2010.  The Appellant (CS) filed a claim for death benefits based on status as his lawful surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied service connection for the cause of the Veteran's death.  Jurisdiction has since transferred to the RO in Atlanta, Georgia.  

Another individual (G.S.) has also filed a claim for death benefits alleging that she is the Veteran's surviving spouse.  After G.S. was sent a statement of the case issued in response to the Appellant's notice of disagreement, G.S. submitted a VA form 9.  As there are two individual claiming to be the Veteran's lawful surviving spouse.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant is seeking recognition as the Veteran's surviving spouse for the purposes of entitlement to VA death benefits.  However, a review of the record shows that another individual, G.S., has also filed a claim for VA death benefits.  Because allowance of the Appellant's appeal would result in loss of benefits to G.S., this is a contested claim.   

There are special procedures applicable to contested claims.  See 38 U.S.C.A. § 7105A; 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.713 (2015); see also M21-1 Part III, Subpart vi, Chapter 6.  

All interested parties will be specifically notified of the action taken by the AOJ in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the Statement of the Case (SOC).  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.  Further, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant and representative, if any, will be allowed to present opening testimony and argument; the appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  38 C.F.R. § 20.713(a).

In this case, the parties have not received all required notice; GS was not advised of the Appellant's Board hearing or afforded her requested hearing.  
Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to recognition of whether the Appellant or G.S. is the surviving spouse of the Veteran.

2.  The AOJ must insure that G.S. and the Appellant receive all required notices of disagreement, statements of the case, substantive appeals and hearing transcripts and notice of appeal rights.

3.   The AOJ should schedule a hearing before the Board at the RO.  The AOJ must notify the Appellant and G.S., and their representatives, of the date, time, and location of the hearing.  

4.  A Board decision on the underlying appeal for Dependency Indemnity and Compensation (DIC) based on service connection for the cause of the Veteran's death, is deferred pending a decision as to recognition as a surviving spouse.

5.  The case should thereafter be processed in accordance with established appellate practices, including issuance of any required supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

